Title: To George Washington from James McHenry, 29 June 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 29 June 1796.
        
        I beg you to sign the within authority to borrow for the use of the City of Washington and to have it returned to me with a power signed by the three commissioners. You may recollect that the one sent me for a duplicate contained only the names of two of them vz. Mr Scotts & Mr Thorntons. The Willinks may consider that power as imperfect as the law and your authority have reference to three. With the greatest respect I have the honour to be Sir Your most obt St
        
          James McHenry
        
      